DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                          RAMON MUJICA,
                            Appellant,

                                   v.

     AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA,
                         Appellee.

                             No. 4D21-523

                         [November 18, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Florence T. Barner, Judge; L.T. Case Nos. COCE17-
004253 and CACE20-004050.

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

   Dena B. Sacharow and Johanna A. Cipau of Keller Landsberg, P.A.,
Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GERBER and LEVINE, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.